SUPPLEMENT DATED NOVEMBER 2, 2009 TO PROSPECTUS DATED MAY 1, 2006 FOR FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to certain investment options that are available under your Contract. The names of the following investment options have changed to: Old Name New Name Legg Mason Partners Variable Fundamental Value Portfolio Legg Mason ClearBridge Variable Fundamental Value Portfolio Legg Mason Partners Variable Investors Portfolio Legg Mason ClearBridge Variable Investors Portfolio Legg Mason Partners Variable Strategic Bond Portfolio Legg Mason Western Asset Variable Strategic Bond Portfolio Legg Mason Partners Variable Capital and Income Portfolio Legg Mason ClearBridge Variable Equity Income Builder Portfolio PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PROSPECTUS FOR FUTURE REFERENCE. Futurity
